       Case 2:20-cv-00526-KJM-DB Document 15 Filed 04/21/20 Page 1 of 6


 1 J. Noah Hagey, Esq. (SBN: 262331)
       hagey@braunhagey.com
 2 Matthew Borden, Esq. (SBN: 214323)
       borden@braunhagey.com
 3 David H. Kwasniewski, Esq. (SBN: 281985)
       kwasniewski@braunhagey.com
 4 BRAUNHAGEY & BORDEN LLP
   351 California Street, 10th Floor
 5 San Francisco, CA 94104
   Telephone: (415) 599-0210
 6 Facsimile: (415) 599-0210

 7 ATTORNEYS FOR PLAINTIFF
   B&G FOODS NORTH AMERICA, INC.
 8

 9

10                               UNITED STATES DISTRICT COURT

11                             EASTERN DISTRICT OF CALIFORNIA

12
                                                        Case No. 2:20-cv-00526-KJM-DB
13 B&G FOOD NORTH AMERICA, INC.,
                                                        PLAINTIFF’S OPPOSITION TO
14                        Plaintiff,                    DEFENDANTS’ EX PARTE
                                                        APPLICATION TO ENLARGE
15          v.                                          BRIEFING ON MOTION TO DISMISS
16 KIM EMBRY and NOAM GLICK, acting in the              Judge:       Hon. Kimberly Mueller
   purported public interest of the general public of   Courtroom:   3
17 the State of California,

18                        Defendants.
19

20

21

22

23

24

25

26

27

28

                                                                   Case No. 2:20-cv-00526-KJM-DB
                    PLAINTIFF’S OPPOSITION TO DEFENDANTS’ EX PARTE APPLICATION
        Case 2:20-cv-00526-KJM-DB Document 15 Filed 04/21/20 Page 2 of 6


 1          Plaintiff B&G Foods North America, Inc. (“B&G Foods”) respectfully submits this

 2 Opposition to Defendants’ Ex Parte Application for an Order Permitting Filing of Brief in support

 3 of their Motion to Dismiss Exceeding 20 Pages (Dkt. No. 14).

 4                                            INTRODUCTION

 5          In this Section 1983 action, Plaintiff B&G Foods seeks to protect its constitutional right not

 6 to be extorted into placing a false cancer warning on its delicious cookie cake products. In

 7 response, Defendants have applied ex parte to submit an enlarged and complicated brief hoping to

 8 dismiss the action. That request should be denied because this case is likely to be transferred to the

 9 Northern District of California where lead defendant resides. (See Dkt No. 10, B&G Foods’s

10 Motion to Transfer). That motion is to be heard in a few weeks, on May 15, 2020, more than two

11 months before any motion to dismiss would be submitted for argument. Judicial and party

12 economy thus would be served by delaying any briefing on a motion to dismiss, much less

13 enlarging that briefing, until after transfer is resolved.

14          Defendants’ Ex Parte Application also fails on the merits because there is no good cause to

15 submit an overly long brief. (See Dkt. No. 3-1 at 3 (“Only in rare instances and for good cause will

16 the court grant an application to extend page limitations.”)) The entirety of Defendants’ intended

17 arguments was easily distilled into a nine-minute meet and confer call (Kwasniewski Decl. ¶ 2) and

18 a single paragraph in their Ex Parte Application (Dkt. No. 14 at 3). Perhaps Defendants intend to

19 raise new or different arguments requiring greater elocution, but that is not good reason to expend

20 additional judicial or party resources. The Application should be denied.

21                                             BACKGROUND

22          The Complaint in this matter was filed on March 6, 2020 seeking economic damages under

23 Section 1983 for Defendants’ abuse of their supposed police powers under Proposition 65 to force

24 B&G Foods to falsely tell consumers that their cookie cake products cause cancer.

25          A.      B&G Foods’ Pending Transfer Motion
26          On or about March 11, 2020, B&G Foods was notified that lead defendant Kim Embry

27 resides in San Francisco. B&G Foods’ undersigned counsel promptly contacted Defendants and

28 requested consent to transfer this matter to the Northern District of California. (Dkt. No. 10 at 3.)

                                                  1                  Case No. 2:20-cv-00526-KJM-DB
                     PLAINTIFF’S OPPOSITION TO DEFENDANTS’ EX PARTE APPLICATION
        Case 2:20-cv-00526-KJM-DB Document 15 Filed 04/21/20 Page 3 of 6


 1          None of the other parties or likely witnesses are based in this District. B&G Foods is based

 2 in New Jersey and represented by San Francisco based counsel; Ms. Embry’s co-defendant and her

 3 counsel are based in San Diego; and Ms. Embry has separately sued B&G Foods in Alameda

 4 County Superior Court.

 5          Defendants nonetheless objected to transfer, even though none of them or their counsel

 6 reside or have a place of business in this jurisdiction. (Id.)

 7          On April 6, 2020, B&G Foods filed its pending Transfer Motion (Dkt. No. 10), which is set

 8 to be heard on May 15, 2020.

 9          B.     Defendants’ Contemplated Motion to Dismiss
10          Defendants meanwhile have sought to proceed with their motion to dismiss.

11          On April 13, 2020, Defendants met and conferred with B&G Foods regarding their

12 contemplated motion to dismiss. Defendants summarized all the arguments they intend to raise in

13 their motion in just nine minutes. (Kwasniewski Decl. ¶ 2.)

14          Pursuant to the Court’s order, Defendants’ motion to dismiss is to be filed on May 1, 2020

15 and will be heard on July 24, 2020. (Dkt. No. 7.)

16                                              ARGUMENT

17          The Court need not waste judicial resources considering overly long briefs on a motion to

18 dismiss that will almost certainly be decided in another forum. Briefing on the motion to dismiss

19 can easily be delayed without disturbing the hearing date. And Defendants have not demonstrated

20 they need additional pages to brief the straightforward issues they intend to raise in their motion.

21 I.       THE COURT SHOULD RULE ON PLAINTIFF’S MOTION TO TRANSFER
            VENUE BEFORE CONSIDERING ANY MOTION TO DISMISS (OR ENLARGING
22          THE BRIEFING ON SUCH MOTION)

23          Courts are encouraged – if not directed – to “avoid a difficult jurisdictional issue … by

24 deciding some other, non-merits threshold issue” such as venue. Bibiano v. Lynch, 834 F.3d 966,

25 971 n.4 (9th Cir. 2016) (citing Trejo-Mejia v. Holder, 593 F.3d 913, 915 n.2 (9th Cir. 2010)

26 (avoiding jurisdictional question by transferring the case)); see also Sinochem Int’l Co. v. Malaysia

27 Int'l Shipping Corp., 549 U.S. 422, 436 (2007) (“[W]here subject-matter or personal jurisdiction is

28

                                                  2                  Case No. 2:20-cv-00526-KJM-DB
                     PLAINTIFF’S OPPOSITION TO DEFENDANTS’ EX PARTE APPLICATION
       Case 2:20-cv-00526-KJM-DB Document 15 Filed 04/21/20 Page 4 of 6


 1 difficult to determine, and forum non conveniens considerations weigh heavily in favor of

 2 dismissal, the court properly takes the less burdensome course.”).

 3          According to Defendants, their motion to dismiss will raise “complex[] and num[erous]

 4 legal issues” warranting at least 25-page long briefs. (Dkt. No. 14 at 1.) By contrast, B&G

 5 Foods’s motion to transfer presents a straightforward question: whether a case with no connection

 6 to this District should be litigated here. Indeed, every pertinent venue consideration weighs in

 7 favor of transfer. (Dkt. No. 10 at 3-7.) The plaintiff would prefer to litigate in the Northern

 8 District, which is reason enough alone to transfer venue. L.A. Printex Indus., Inc. v. Le Chateau,

 9 Inc., 2011 WL 2462025 (C.D. Cal. June 20, 2011). The Northern District is a more convenient

10 forum for all parties and potential witnesses, none of whom reside or work in the Eastern District.

11 See Lexington Ins. Co. v. Maxum Cas. Ins. Co., No. 1:17-CV-0423 LJO-BAM, 2017 WL 2654836

12 *4 (E.D. Cal. June 20, 2017) (“The convenience of witnesses has been called the most powerful

13 factor governing the decision to transfer a case.”) The case remains in its infancy as the complaint

14 was filed just over a month ago and Defendants are not due to respond to the complaint for weeks.

15 See Printex, 2011 WL 246025 *4 (transfer favored when case was only six months old). And the

16 Northern District is much less congested than this court, which is “one of the most congested

17 dockets in the country.” Brice v. Cal. Faculty Ass’n, No. 2:18CV03106MCEEFB, 2019 WL

18 2053586 *5 (E.D. Cal. May 9, 2019); see also (Dkt. No. 3-2 (congestion in the Eastern District has

19 grown to “a crisis level” with only four active judgeships despite a burgeoning population and an

20 average weighted caseload “twice the national average”)).

21          Defendants have not articulated any substantive basis for resisting a transfer of venue. Nor

22 can they, for all the reasons above and in B&G Foods’s motion. The Court should not expend

23 judicial resources deciding a purportedly complex motion to dismiss when there is a

24 straightforward and meritorious motion to transfer venue already on file and set for hearing in just a

25 few weeks that will likely remove this case from the Court’s (congested) docket.

26          At the very least, the Court should delay consideration of Defendants’ motion to dismiss

27 until after resolving the motion to transfer venue, currently set for hearing on May 15. This could

28

                                                 3                  Case No. 2:20-cv-00526-KJM-DB
                    PLAINTIFF’S OPPOSITION TO DEFENDANTS’ EX PARTE APPLICATION
         Case 2:20-cv-00526-KJM-DB Document 15 Filed 04/21/20 Page 5 of 6


 1 easily be done with a minor adjustment to existing briefing schedule without any need to delay the

 2 July 24, 2020 hearing on the motion to dismiss. For example:

 3               Event                                     Current Date Alternative Date
 4               Hearing on Motion to Transfer Venue       May 15, 2020            ---
 5               Motion to Dismiss                         May 1, 2020     May 20, 2020
 6               Opposition to Motion to Dismiss           June 1, 2020    June 19, 2020
 7               Reply in support of Motion to Dismiss June 15, 2020       July 3, 2020
 8               Hearing on Motion to Dismiss              July 24, 2020           ---
 9 Deferring resolution of the motion to dismiss will ensure the issues in this case are considered in an

10 orderly fashion and will avoid unnecessary consumption of judicial resources. Should the Court be

11 inclined to delay the briefing in this fashion, B&G Foods would be more than willing to work with

12 Defendants to devise a proposed amended schedule.

13 II.       DEFENDANTS FAIL TO DEMONSTRATE ANY GOOD CAUSE FOR
             SUPERSIZED BRIEFING
14
             The Court made plain at the outset of the case that motions are limited to 20 pages, and
15
     “[o]nly in rare instances and for good cause shown will the court grant an application to extend
16
     these page limitations.” (Dkt. No. 3-1.) Defendants have failed to meet this standard. To the
17
     contrary, Defendants were able to summarize these issues in just nine minutes in a meet and confer
18
     (Kwasniewski Decl. ¶ 2) and describe them in just a single paragraph in their Application (Dkt. No.
19
     14 at 3.)
20
             Defendants mostly rely on the fact that in California Chamber of Commerce v. Becerra,
21
     2:19-CV-02019-KJM-EFB, 2020 WL 1030980 *2 n.1 (E.D. Cal. Mar. 3, 2020), the Court granted
22
     an Application to submit an overly long reply. That case is very different from this one: it
23
     involved an associational plaintiff representing hundreds of members suing the State of California
24
     for prospective injunctive and declaratory relief, which necessarily invites many complex
25
     jurisdictional questions. In this case, B&G Foods has brought suit solely on its own behalf, seeking
26
     damages under Section 1983 for violations of its constitutional rights caused by the Defendants.
27

28

                                                  4                  Case No. 2:20-cv-00526-KJM-DB
                     PLAINTIFF’S OPPOSITION TO DEFENDANTS’ EX PARTE APPLICATION
       Case 2:20-cv-00526-KJM-DB Document 15 Filed 04/21/20 Page 6 of 6


 1 Nothing in Defendants’ Application explains why this case is likely to involve complex issues.

 2 This is a separate and independent reason to deny their application.

 3                                           CONCLUSION

 4         For the foregoing reasons, the Application should be denied.

 5

 6 Dated: April 21, 2020                                Respectfully Submitted,

 7                                                      BRAUNHAGEY & BORDEN LLP

 8
                                                        By: s/ J. Noah Hagey
 9                                                             J. Noah Hagey
10                                                      Attorneys for Plaintiff
                                                        B&G FOODS NORTH AMERICA,
11                                                      INC.
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                 5                  Case No. 2:20-cv-00526-KJM-DB
                    PLAINTIFF’S OPPOSITION TO DEFENDANTS’ EX PARTE APPLICATION
